Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 17 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir,
                            Richmond in Virginia December 17th 1780
                        
                        Your Excellency has doubtless been informed by General Green of his intentions to leave me in this State. I
                            have hitherto deferred writing myself in hopes of being able to give a more favorable account of my Operations—the account
                            however is by no means so flattering as I could wish.
                        I found every thing here in the utmost confusion, the exhausted State of the Finances obliged the ixecutive
                            part of administration to be carried on by temporary expedients, a mode which must in the end prove ruinous to any State
                            and its effects are perhaps more visible here than in any other part of the Continent in every thing which related to the
                            Military not the least order was to be found, the Quarter Masters Department as well as every other was without a Head and
                            the few Articles which had been collected in the public Magazines were, on the late Invasion, distributed irregularly to
                            the several Corps of Volunteers & Militia. I have done all in my power to get them back, but I fear that a great many
                            Articles will be lost to the Public.
                        I am sorry it is out of my power to give your Excellency an exact account of the Troops in service belonging
                            to this State they are so dispersed it cannot be collected.
                        Under General Muhlenberg I found about 1100 Men inlisted for various terms 18 Months 8 Months & 3 Months in
                            general Naked & badly Armed. besides these he had with him the remains of the two state Regiments consisting of
                            about 120 Men for the War. These Troops were commanded by Officers of the different Virginia Regiments who were left here
                            by Genl Scott since then they have been dispersed about the Country & some of them joined general Muhlenberg on
                            the late Invasion there are many still dispersed who, notwithstanding they have been called in by repeated Advertisements
                            published by Genl Muhlenberg have not yet Joined.
                        Under General Morgan to the southard are a Company of Coll Gibsons state Reg. and several small Detachments,
                            of which I have yet receivd no returns, these are also commanded by Officers of the Difft Regiments.
                        General Stevens has with him a Body of 3 Months Men who have I suppose joined General Green.
                        Besides the above the state had Raised at a great Expence a Corps of Volunteers under Brig. General Lawson to
                            serve for Six Months great part of their time expired before they could be assembled and on the Invasion of the state they
                            were orderd to remain they had not however joined General Muhlenberg when the Enemy left the state and so little of their
                            time remaind then unexpired that the Legislature thought proper to dismiss them—they were said to consist of seven or
                            eight hundred Men—I reviewed them at Petersburg and found only 57 Cavalry and 283 Infantry under Arms.
                        The 3 Months Men Consisted of about 200 Rifle Men as they had only Six Weeks to serve I was induced to dismiss
                            them on principles of Oeconomy.
                        The 9th Virg. Reg. Commanded by Colo. John Gibson Garrisons Fort Pitt is consists of about 150 Men and is
                            compleat with Officers.
                        This is the exactest account I can collect of the Military force of this State.
                        The moment I was assured the Enemy had left the state I pressed the Discharge of the Militia & other
                            Corps who were then only exhausting our already too scanty Magazines they were accordingly dismissed and every precaution
                            taken to collect from them the Articles they had receivd from the public these I was anxious about as I knew we should
                            want them to Equip the Men destined for the southard.
                        From every information I had received I was led to believe I could reinforce General Green with Lawsons Corps
                            and at least 800 Men from General Muhlenbergs Command—I immediately orderd the whole to Assemble at Petersburg and hasted
                            there myself to put my design in execution but here I found myself excedingly disappointed. Lawsons Corps were orderd to
                            be dismissed unless they would engage for a longer term & this they refused—the Men under Genl Muhlenberg I found
                            in a most distrest situation—so intirely destitute of Cloathing that it was impossible to get them to March—with the
                            greatest difficulty I procured Articles sufficient to Equip 400 Men whom I sent off the 13 Instant under Coll Green—the
                            remainder I orderd to Chesterfield Court House a healthy Spot where Barracks have been built for their reception—I have
                            represented their distrest situation to Government & am promised that something shall be done for their Relief—my
                            intention is to send them on the moment I can put them in a Condition to march and to do this all my powers shall be
                            exerted.
                        Coll Lees Legion arrived here the 8 Inst. and yesterday marched from Petersburg they will join General Green
                            in about 15 or 20 Days I furnished him with 25 good Men as this states Quota towards recruiting his Corps.
                        I am afraid the Arrangement of the Virginia Line on the new Establishment will be attended with many
                            difficulties—the Officers of the state Regiments and those of the additional Regiment have their different pretensions on
                            which it will be difficult to decide, from the dispersed state of the Officers it will be impossible to make any
                            Arrangements here I shall therefore call in all the Officers who intend to remain in the service, to Chesterfield from
                            whence they will conduct the Recruits to the Army and when the whole are collected there the new Establishment can take
                            place.
                        I am at a loss what to do with respect to Colo. Gibsons Regiment at Fort Pitt—as I cannot immagine it to be
                            your Excellencys intention to compleat it to the new establishment & still leave it at the Fort the Regt now
                            consists of 150 Men & is fully Officerd, I would beg leave to propose to your Excellency to form the 150 Men into
                            two Companies to be left at the Fort commanded by 2 Capts & 4 Subalterns and to order all the other Officers to
                            the Genl rendezvous at Chesterfield I shall be glad to receive your Excellencys orders in this respect.
                        The Legislature have not yet determined the number or mode of raising their Quota A Bill is now depending
                            & I believe has this day passed the Ho. of Delegates to raise Men by Voluntary Inlistment for the War on a bounty
                            of 10,000 Dollars paid now & 300 Acres of Land and a Negro at the Expiration of the War—the Deficiency to be
                            drafted for 18 Months & receive 6000 Dolls. with great respect & esteem I have the honor to be Sir Your
                            Excellencys most Obedt and very hum. Servant
                        
                            Steuben
                        
                    